 



Exhibit 10.41
PHH CORPORATION
2005 EQUITY AND INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION
AWARD NOTICE
Accelerated Vesting Schedule Modification
On June 28, 2005, PHH Corporation (the “Company”) awarded you Non-Qualified
Stock Options. A portion of those Non-Qualified Stock Options would be subject
to accelerated vesting on June 28, 2006, if the Company achieves certain targets
for net income growth and return on equity for fiscal year 2005. However, due to
the changes in the Company’s business during fiscal year 2005, the Compensation
Committee has modified the accelerated vesting targets for 2005 as set forth
below. This document constitutes part of and is subject to the terms and
provisions of the Award Notice, the PHH Corporation Non-Qualified Stock Option
Award Agreement (the “Agreement”), and the PHH Corporation 2005 Equity Incentive
Plan (the “Plan”). The terms used but not defined in this modification shall
have the meanings set forth in the Award Notice, the Agreement, or the Plan.

     
Optionee:
  [Name]
 
  [Address]
 
   
Social Security #:
  [Social Security Number]
 
   
Grant Date:
  June 28, 2005
 
   
Number of Shares:
  [                    ]
 
   
Exercise Price:
  $24.99
 
   
Expiration Date:
  The Options shall expire at 5:00 p.m. Eastern Time on the 10th anniversary of
the Grant Date, unless fully exercised or terminated earlier.
 
    Performance Goals for Accelerated Vesting:
 
   
Modified Vesting Schedule:
  Accelerated Vesting Date: June 28, 2006
25% of the Options shall become vested on June 28, 2006, if the Company achieves
100% of its target (Pre-Tax Income After Minority Interest, excluding spin-off
related expenses, equal to [***]) for the 2005 fiscal year.

All of the terms and conditions of the Non-Qualified Stock Option Award Notice,
except those modified above, remain in full force and effect.

                  PHH CORPORATION    
 
           
 
           
 
  By:        
 
                Name:         Title:         Date: November              , 2005
   

RETAIN THIS MODIFICATION, YOUR NOTIFICATION, AND YOUR AWARD AGREEMENT WITH YOUR
IMPORTANT DOCUMENTS AS A RECORD OF THIS AWARD.
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 